DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-6, and 8-10 are pending. Claim 6 has been withdrawn. Claim 1 has been amended. The prior art rejections are maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 2006/0097432) in view of Hutchinson (US 2006/0073294) and Sideris (2006/0290034), Silvers (US 2012/0076965), Matteo (US 2013/0115325), or White (US 2002/0108924).
Regarding claim 1, Yates discloses a synthetic resin preform (preform 20, [0025], Figs. 1a-b) capable of being formed into a container of a predetermined shape by blow molding ([0025], Fig. 2a), the synthetic resin preform comprising a cylindrical mouth portion provided with a male thread on an outer peripheral surface thereof (thread 38, Fig. 1a), a cylindrical body portion extending from the mouth portion (Fig. 1a), the outer diameter of the body portion being the same as a diameter of the outer peripheral surface of the mouth portion (Fig. 1a), a bottom portion consisting of a bottom wall that is configured to close a lower end of the body portion (Fig. 1a), a holding surface between the mouth portion and the body portion, the holding surface extending radially inward from the outer peripheral surface of the mouth portion (Fig. 1a), a recessed groove that is provided between the mouth portion and the body portion and is dented radially inward relative to the outer peripheral surface of the mouth portion (Fig. 1a), an upper side of an inner surface of the recessed groove forming the holding surface (Fig. 1a) and the holding surface is substantially parallel to the radial direction (Fig. 1a).  
Yates teaches a synthetic resin preform substantially as claimed. Yates differs from the claimed synthetic resin preform in two respects. First, preform 20 in Fig. 1a has a support ring which goes beyond the “consisting of” recitation of claim 1. Without this support ring, the connection from the recessed groove to the body portion would be a lower side of the inner surface of the recessed groove that would be substantially parallel to the radial direction. Second, the cylindrical body portion does not have a constant outer diameter, but, after initially having the same diameter as the mouth portion, tapers inward before reaching the bottom portion.
However, in the same field of endeavor of blow molding, Hutchinson teaches that a preform with a support ring is also contemplated without a support ring ([0140].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of preform 20 of Yestes to exclude the support ring because [0140] of Hutchinson teaches that preforms with and without support rings are art recognized substitutes for simple substitution. See MPEP 2143(B).
Additionally, in the same field of endeavor of blow molding, each of Sideris, Silvers, Matteo, and White teach the body portion having a constant outer diameter (Sideris preform 30, Fig. 9F; Silvers Fig. 2; Matteo Fig. 11; White lower part 44, [0017], Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the shape of preform 20 of Yates to have a constant outer diameter as in any of Sideris preform 30, Silvers Fig. 2, Matteo Fig. 11, or White lower part 44 because the difference amounts to a change in shape and Applicant’s disclosed shape is taught by the analogous prior art for preforms to produce differently shaped containers. See MPEP 2144.04(IV)(B). As modified, each of a lower side of the inner surface of the recessed groove and the holding surface are substantially parallel to the radial direction.
Regarding claim 3, Yates as modified teaches wherein the recessed groove extends over an entire circumference between the mouth portion and the body portion (Fig. 1a).  
Regarding claim 4, Yates as modified teaches wherein the holding surface extends from the outer peripheral surface of the mouth portion at an outer peripheral edge thereof (Fig. 1a).  
Regarding claim 10, Yates as modified teaches wherein the cylindrical body portion has the constant outer diameter along an axial direction of the cylindrical body portion from an outer peripheral edge of the cylindrical body portion that is continuous with the recessed groove towards the bottom portion (true for Yates as modified regarding claim 1).

Claims 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 2006/0097432) in view of Hutchinson (US 2006/0073294) and Sideris (2006/0290034), Silvers (US 2012/0076965), Matteo (US 2013/0115325), or White (US 2002/0108924) as applied to claims 1-3, respectively above, and further in view of Mittel (US 5,405,034) and Sideris (2006/0290034).
Regarding claims 5 and 8-9, Yates teaches a preform/container formed from the preform substantially as claimed. Yates does not teach wherein a cylindrical outer cover including a locking groove in an outer peripheral surface of the cylindrical outer cover and a female thread on an inner peripheral surface of the cylindrical outer cover is attached to the mouth portion with the female thread screwed with the male thread.  
However, in the same field of endeavor of producing containers with a thread at the mouth, Mittel teaches wherein a cylindrical outer cover (adapter 166, col. 5 ll. 10-58, Fig. 5) including a locking groove in an outer peripheral surface of the cylindrical outer cover (groove that receives extension from cap 164 as shown in Fig. 5, col. 5 ll. 10-58) and a female thread on an inner peripheral surface of the cylindrical outer cover (internal threads 170, col. 5 ll. 21-23, Fig. 5) is attached to the mouth portion with the female thread screwed with the male thread (internal threads 170 mate with external threads 172 of a container, Fig. 5).
Additionally, in the same field of endeavor of blow molding containers with preforms that have threaded mouths, Sideris teaches a structure to surround the threaded mouth of a preform and hold it in place for the blow molding process ([0146], Fig. 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the preform/container of Yates to attach adapter 166 of Mittel because the abstract of Mittel teaches that the adapter couples the container to a cap that can slide between the opened and a closed position and [0146] of Sideris teaches that a preform can be held by a structure surrounding the mouth of a preform in a blow molding context.
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.
Applicant argues that [0140] of Hutchinson teaches a support ring and that it is not optional because Applicant alleges that [0140] of Hutchinson would form the support ring 222 in a later process. This argument is not persuasive because [0140] explicitly teaches “It is contemplated that the preform 220 can be formed without a support ring.” The following sentence teaches that “A support ring and/or threads may optionally be formed on the preform 220 in subsequent processes.” The later formation of a support ring is itself optional and Applicant’s argument is accordingly unpersuasive. Separately, Applicant’s argument amounts to a concession that the prior art teaches a preform within the scope of the claim, but that the resulting preform is an intermediate product that would later be finished by adding a support ring. Such a finding would still amount to a prior art teaching of the claimed preform, with an optional process of modifying the preform to be outside of the claim in a subsequent step. Applicant’s citations to other embodiments of Hutchinson does not alter the teachings of [0140].
Applicant argues that without the support ring, Yates as modified would retain the shape of the support ring, inclined with respect to the radial direction. This argument is not persuasive because the modification would remove the support ring along with its shape. As an example, neck 12 of Kelsey (US 5,242,066) (cited previously in the present prosecution) does not have a support ring and has a lower side of the inner surface substantially parallel to the radial direction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726